Citation Nr: 1409657	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-38 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.  He died in July 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in September 2008.  A statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007) the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Veteran was service-connected during his lifetime for multiple sclerosis, which resulted in a finding of total disability.  The RO sent a VCAA letter to the appellant in September 2007.  However, the letter failed to note the Veteran's disabilities, and notify her of the evidence and information required to substantiate a DIC claim based on the Veteran's service-connected disabilities, as well as the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The VCAA notice, such as it is, does not comport with the requirements outlined by the Court in Hupp.  Id.  Thus, the RO should send another VCAA notice to the appellant in compliance with Hupp.  Further, the notice should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.

The cause of the Veteran's death was recorded on the death certificate as non-small cell carcinoma, cardiomyopathy and mitral valve regurgitation.  "Multiple sclerosis per family" was noted as an "other significant conditions contributing to death but not resulting in the underlying cause [of death]".  Because the report of multiple sclerosis as a significant underlying condition was reported by the family, the RO requested further medical evidence/opinion in order to show an association between the Veteran's multiple sclerosis and the cause of his death.  An opinion was sought from the Chief of Medical Services at the Winston Salem Outpatient Clinic.  He opined that there was insufficient evidence and documentation of the death summary to connect the Veteran's death to his service-connected condition without speculation.  

In view of the need to return the file for VCAA notice, the Board believes it appropriate to direct action to ensure that all medical records documenting treatment for the service-connected multiple sclerosis disabilities has been obtained and reviewed for the purpose of obtaining a fully informed medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a corrective VCAA notice in compliance with the Court's guidance in Hupp.  The notice should specifically include a list of service-connected disabilities, and an explanation of the information and evidence necessary to substantiate a DIC claim based on the Veteran's service-connected disabilities, as well as an explanation of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected.  

Further, the notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate action to obtain and associate with the claims file any outstanding VA medical records documenting treatment for the Veteran's multiple sclerosis.  The RO should also contact the appellant and request information regarding any private medical records showing treatment for multiple sclerosis in 2007.  Action to request any such records identified by the appellant should be taken. 

3.  Thereafter, the RO should arrange for the Veteran's claims file to be forwarded to an appropriate medical doctor for review and an advisory medical opinion.  Based on review of the record, the medical doctor should provide an opinion that respond to the following:

Is it at least as likely as not (a 50 % or greater probability) that the Veteran's service-connected multiple sclerosis disabilities were a contributory cause of his death?  The rationale provided for the response to this question should specifically address the effects of multiple sclerosis on a vital organ (the heart, e.g.), whether the service-connected multiple sclerosis had debilitating effects that would render the Veteran less capable of resisting the effects of the disease(s) primarily causing his death. 

The consulting physician must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


